Citation Nr: 1614224	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  05-10 645A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for sinusitis.

2.  Entitlement to an initial compensable rating for a right fifth finger disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from October 1993 to June 2003.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2003 by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2005, shortly after requesting to participate in a Board hearing, the Veteran withdrew his hearing request.  

In July 2007, the Board denied service connection for right leg and left elbow disabilities and remanded the instant increased rating claims for further development.  (The Board also determined that the claim for an initial higher rating for a left shoulder disability was erroneously included in the October 2006 supplemental statement of the case, as it is not an issue on appeal.)  

The Veteran's claim seeking a compensable rating for his right little finger disability is addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

Throughout the rating period, the Veteran's sinusitis has not been productive of one or two incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.



CONCLUSION OF LAW

The criteria for an initial compensable rating for chronic sinusitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 6513 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal of the sinusitis issue arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and military-provider treatment records have also been obtained.

The Veteran was provided with VA medical examinations in June 2003 and March 2015, which was provided pursuant to the Board's remand.  (The delay in affording the Veteran a new VA examination, as directed by the Board in July 2007, was at least partly attributable to the logistical challenges inherent in the Veteran's overseas residence.)  The examinations are sufficient evidence for deciding the Veteran's sinusitis increased rating claim.  The examination reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the Veteran's sinusitis in sufficient detail so that the Board's evaluation is a fully informed one, and include findings relevant to the applicable rating criteria.  Thus, VA's duty to assist has been met.

Sinusitis Increased Rating Claim

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Veteran is service-connected for chronic sinusitis, which is currently evaluated as noncompensably, or zero percent disabling.  Under the provisions of Diagnostic Code 6513, which outlines the rating criteria for chronic maxillary sinusitis, a noncompensable evaluation is warranted where sinusitis is detected by x-ray only.  38 C.F.R. § 4.97, Diagnostic Code 6513.  A 10 percent evaluation is warranted for one or two incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode of sinusitis means one that requires bed-rest and treatment by a physician.  Id.

As reflected in his 2003 and 2015 VA examination reports, the Veteran reports that he does not experience recurrent episodes of sinusitis; rather, he experiences ongoing symptoms of allergic rhinitis, a separate and nonservice-connected disability.  Specifically, during his 2003 VA examination, the Veteran reported that while he sought treatment for sinus symptoms two to three times per year, he had not been treated for sinusitis, as he had not been prescribed antibiotics to treat episodes of sinusitis, nor had he missed work due to episodes of sinusitis.  Further, during his 2015 VA examination, the Veteran reported that he had not experienced any episodes of sinusitis within the 10 years prior to the examination.  Moreover, examiner determined that the Veteran's service-connected condition has resolved.

Given the foregoing, the Board finds that there is no basis upon which to conclude that the Veteran experiences the requisite number of sinusitis episodes to qualify for a compensable rating.  Thus, the preponderance of evidence is against the Veteran's claim seeking an increased rating; there is no reasonable doubt to be resolved, and the award of a compensable rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.

Regarding whether the record reflects a basis for referring this increased rating claim for consideration for an extraschedular rating, the evidence shows that the Veteran's service-connected sinusitis is largely asymptomatic and was only detected in a radiological study performed in 2000, during service.  The rating criteria considered in this specifically contemplate symptoms applicable to sinusitis; further, the Veteran has not reported symptoms not contemplated by the rating criteria.  Rather, the Veteran's reported symptoms that he attributes to sinusitis have been clinically assessed as manifestations of his nonservice-connected allergic rhinitis.  Thus, the Veteran's sinusitis disability picture is contemplated by the rating schedule; the assigned schedular evaluation is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).  


ORDER

An initial compensable rating for sinusitis is denied.


REMAND

With regard to the Veteran's claim seeking an initial compensable rating for his right little finger disability, the only schedular means of awarding such a rating is based on x-ray evidence of arthritis in the right little finger.  See Sowers v. McDonald, 27 Vet. App. 472, 480 (2016) (there is no minimum compensable rating available for painful motion under Diagnostic Code 5230 for the ring and little finger).  As right hand x-rays were not performed in conjunction with either the Veteran's 2003 or 2015 VA examinations, the claim must be remanded to obtain this relevant medical evidence.  

The Board notes that it appears that the Veteran resides overseas.  Therefore, the proper procedures from scheduling foreign VA examinations must be followed.

Accordingly, this issue is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his right little finger disability, including following the proper procedures for scheduling a foreign VA examination.

Right hand x-rays must be performed, and the examiner must state whether the x-rays reflect evidence of right little finger arthritis.

A complete rationale must be provided for any opinion reached.

2.  Finally, readjudicate the Veteran's claim seeking an initial compensable rating for a right little finger disability.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


